tcmemo_1997_113 united_states tax_court wallace r noel and robinette noel petitioners v commissioner of internal revenue respondent docket no filed date p owned stock in corp a corp a operated numerous restaurants under a franchise arrangement with corp b p sued both corp a and corp b alleging two contract claims and a tort claim corp b and p entered into a settlement agreement whereby corp b purchased p's stock in corp a and in return p released his claims against corp b p used some of the proceeds received as a result of the agreement with corp b to settle a loan made to p by bank x the loan balance consisted of both principal and accrued interest p also wrote off an investment in company y held dollar_figure of the proceeds p received from corp b is excludable under sec_104 held further except for dollar_figure of the fees that p paid to his lawyers p failed to substantiate his additions to basis in corp a stock held further p failed to substantiate a part of his basis in company y held further r's calculation of the interest portion on the loan from bank x is sustained held further p failed to substantiate dollar_figure of attorney's_fees held further p is not liable for the accuracy- related penalty under sec_6662 david m berrett for petitioners william r davis jr for respondent memorandum findings_of_fact and opinion fay judge respondent determined deficiencies in peti- tioners' federal income taxes and penalties as follows year deficiency dollar_figure big_number penalty sec dollar_figure prior to trial respondent conceded that no amounts were due to fraud in her answer to the petition respondent asserted an accuracy- related penalty against petitioners pursuant to sec_6662 all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated a trial was held to resolve the following issues for decision whether any of the amount received from pepsico inc pepsico on the sale of petitioner' sec_1 stock in pizza manage- ment inc is excludable from petitioners' income under sec_104 we hold that dollar_figure is excludable whether legal fees and other expenses should have been included in the basis of petitioner's stock in pizza management inc sold in we hold that dollar_figure of the fees should have been so included whether petitioner substantiated amounts included in the basis of his failed investment in a t j cinnamons bakery franchise we hold that the amounts have not been substantiated whether petitioners are entitled to deduct the invest- ment interest_expense claimed on their federal_income_tax return related to loans from the united bank of fort collins the bank we hold that they are in the amounts set out herein whether deductions claimed for attorney's_fees have been substantiated by petitioners we hold that the fees have not been substantiated whether petitioners are subject_to the accuracy-related_penalty under sec_6662 in connection with the filing of their and federal_income_tax returns we hold that they are not 1all references to petitioner are to wallace r noel findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorpo- rated herein by this reference at the time the petition was filed petitioners resided in fort collins colorado at all times relevant petitioners used the cash_receipts_and_disbursements_method of accounting investment in pizza management inc in the 1960's and early 1970's petitioner owned a number of pizza hut inc pizza hut restaurants as a sole_proprietor under a franchise arrangement between petitioner and pizza hut in petitioner was approached by several other individual pizza hut franchisees who had formed a corporation called pizza management inc pmi petitioner transferred his restaurants to pmi in exchange for stock in the pmi corporation petitioner believed that pmi had a special contractual right to issue its shares to the public notwithstanding any terms or limitations of the pizza hut franchise agreements as a result of petitioner's transferring his restaurants to pmi petitioner received approxi- mately percent of the stock in pmi by the mid-1980's pmi was the franchisee of approximately pizza hut restaurants in the spring of pmi developed plans for a public offering of pmi stock pizza hut successfully prevented pmi from issuing shares in pmi to the public pizza hut asserted that a public offering of pmi stock would violate the terms of the fran- chise agreements between pizza hut and pmi pepsico's action sec_2 in preventing the public offering adversely affected the value of petitioner's pmi stock also petitioner suffered personal emotional distress as a consequence of pepsico's actions further the damages to petitioner's business reputation caused by pepsico resulted in petitioner's suffering personal financial setbacks in ventures unrelated to his investment in pmi in date petitioner as a shareholder of pmi and his children as shareholders of pmi brought a civil_action against pepsico pizza hut pmi and other pmi shareholders petitioner alleged that he suffered damages as a result of pizza hut's refusal to allow the public offering to go forward specifi- cally petitioner made three claims against pizza hut and pepsico first petitioner alleged that pmi and pepsico had entered into agreements after petitioner had transferred his sole_proprietorship restaurants to pmi which restricted pmi's right to go public and that the agreements between pepsico and pmi constituted a breach of obligations owed to petitioner as a third-party beneficiary under the original agreements between pizza hut and pmi second petitioner urged that pizza hut be 2by the spring of pepsico had purchased all of the stock of pizza hut and pizza hut became a wholly owned subsidiary of pepsico estopped from claiming that the pmi shareholders' rights had been modified by the later agreements between pmi and pepsico finally petitioner alleged that the conduct by pizza hut in preventing the public offering constituted a tortious interference with petitioner's contractual rights and prospective business advantages in petitioner and lawrence f dickie a representative of pepsico entered into settlement negotiations resulting in an agreement whereby pepsico would acquire all of petitioner's pmi stock and petitioner would release his claims against pepsico and pizza hut during these negotiations petitioner and mr dickie discussed the damages suffered by petitioner as a result of pepsico's actions including the damage to his rela- tionship with the bank and the harm to his business reputation through adverse publicity in the press on date in compliance with the settlement agreement petitioner transferred shares of pmi stock to pepsico on the same date peti- tioner signed documents releasing all claims against pepsico and pizza hut in consideration of the stock transfer and peti- tioner's release of claims pepsico paid petitioner dollar_figure 3petitioner owned big_number shares of pizza management inc pmi additionally petitioner controlled big_number shares that were beneficially owned by his wife and children the total of these two amounts constitutes the big_number shares transferred to pepsico inc pepsico of this amount petitioner paid dollar_figure to the attorneys handling the lawsuit against pepsico in preparing his federal_income_tax return petitioner allocated the dollar_figure payment between two amounts petitioner treated dollar_figure as the amount received for his shares of pmi and dollar_figure as the amount received in exchange for the release of his claims against pepsico and pizza hut petitioner's c p a wayne hoover advised petitioner in connection with the preparation of petitioner's federal_income_tax return that the dollar_figure was excludable from income under sec_104 as damages received on account of per- sonal injuries petitioner did not report this amount as income on his federal_income_tax return petitioner claimed on his return a basis of dollar_figure in his pmi stock consisting of the following original_basis miscellaneous expenses received from children travel_expenses misc legal fees legal fees paid contingent legal fees total dollar_figure big_number big_number big_number big_number big_number big_number big_number petitioner in his federal_income_tax return reduced his gain by dollar_figure which represents the amount received which is attributable to his wife's and children's stock respondent concedes that this amount is not taxable to petitioner 4petitioner's allocation comports to the dollar_figure per share book_value reflected in the financial statements of pmi 2in his federal_income_tax return petitioner included dollar_figure in contingent legal fees in the basis of his stock in the brief petitioners admit that this was in error and that the contingent portion of the fees amounted to only dollar_figure thus the dollar_figure actually paid_by petitioner was reported twice on his federal_income_tax return accordingly we will discuss this issue using the dollar_figure amount as conceded by petitioner the difference between dollar_figure amount received for shares of pmi stock and dollar_figure was reported in petitioner's federal_income_tax return as a long-term_capital_gain of dollar_figure respondent in her notice_of_deficiency determined that the dollar_figure received from pepsico was paid as consideration for petitioner's pmi stock and no amounts were excludable under sec_104 further respondent limited petitioner's basis in the pmi stock to the dollar_figure initially invested by petitioner investment_interest expense petitioner deducted dollar_figure as investment_interest expense in his federal_income_tax return and reported dollar_figure as an investment_interest expense carryforward these amounts related to petitioner's various loans from the bank petitioner borrowed money from the bank on various dates throughout the 1980's in return petitioner executed promissory notes in favor of the bank secured_by petitioner's pmi stock and the assets of several other business ventures controlled by him one of these entities operated a restaurant and was called out of bounds inc another entity was noel exploration inc a corporation engaged in the oil_and_gas business the bank used separate customer numbers for noel exploration inc cust no out of bounds inc cust no and petitioner cust no typically the loans from the bank were for terms of year at the end of the term petitioner typically rolled the outstanding principal and accrued interest into a new 1-year loan on date the bank lent petitioner dollar_figure from an unsecured line of credit loan no dollar_figure of which was used to pay off a prior unsecured line of credit for out of bounds inc and dollar_figure was used to pay off the accrued interest on date the bank lent petitioner dollar_figure loan no of this amount dollar_figure was used to purchase acres of land called the overland trail property and dollar_figure was used to satisfy the outstanding principal balance on loan no the record is silent with regard to the application of the remaining dollar_figure also on date a dollar_figure unsecured line of credit was established between the bank and petitioner with loan no 5the number preceding the slash identifies the customer and the number following the slash identifies the specific loan on date the bank lent petitioner dollar_figure loan no the bank applied dollar_figure to pay off loan no the balance owed on the unsecured line of credit dollar_figure principal and dollar_figure interest the bank applied dollar_figure to pay off loan no an outstanding loan to out of bounds inc the bank disbursed dollar_figure to petitioner and the bank charged petitioner dollar_figure in fees finally dollar_figure was applied to pay off loan no dollar_figure for principal and dollar_figure for interest the remaining available balance of the note was to be used as a reserve for future_interest accruals on date the bank renewed loan no in the amount of dollar_figure the increase of dollar_figure was desig- nated to satisfy accrued interest on date the bank renewed loan no in the amount of dollar_figure million with a maturity_date of date again the increase in the amount of the note represents accrued interest on the note the note was secured_by big_number shares of pmi stock by date the bank began demanding payment of the dollar_figure million note of date as of date the amount due on the note was dollar_figure inclusive of principal and interest on date petitioner and the bank entered into a settlement agreement pursuant to the agreement peti- tioner agreed to pay the bank dollar_figure in full satisfaction of principal and interest due on loan no no amount was separately designated for principal or interest as of date the principal portion of the note was as follows principal balance from loan no amount advanced for overland trail property payoff of loan no payoff of principal of loan no funds advanced to petitioner loan fees total big_number dollar_figure big_number big_number big_number big_number petitioner in his federal_income_tax return deducted investment_interest expense in the amount of dollar_figure respon- dent disallowed this deduction additionally respondent deter- mined that petitioner realized income of dollar_figure the difference between the outstanding balance of dollar_figure and the dollar_figure actually paid_by petitioner the t j cinnamons bakery franchise on date petitioner entered into an agreement to purchase the assets of a t j cinnamons bakery franchise located in san antonio texas t j cinnamons bakery is a company that specializes in bakery products petitioner paid dollar_figure to acquire the business and assumed a note in the amount of dollar_figure shortly after the transaction was consummated petitioner discovered that the seller had given him inaccurate financial 6the amount of the deduction was limited to petitioner's net_investment_income information and that the seller was unable to transfer certain business_assets to petitioner after petitioner initiated steps to rescind the transaction the seller filed for bankruptcy in the bankruptcy court discharged petitioner's claims against the seller as a result of the bankruptcy court's decision petitioner claimed a long-term_capital_loss of dollar_figure in his federal_income_tax return related to the t j cinnamons bakery franchise the items that constitute the dollar_figure were not separately identified in petitioner's federal_income_tax return respondent limited the loss to petitioner's original_basis of dollar_figure exclusions under sec_104 opinion petitioner did not report dollar_figure of the dollar_figure received from pepsico as income on his federal_income_tax return petitioner's c p a advised him that the amount was excludable pursuant to sec_104 as damages received on account of personal injuries respondent argues that petitioner has failed to establish that any portion of the amount received is excludable under sec_104 we disagree with respondent sec_61 provides that gross_income means all income from whatever source derived sec_61 unless the internal_revenue_code specifically provides otherwise all accessions to wealth must be included in gross_income 348_us_426 exclusions from gross_income have been narrowly construed 499_us_573 sec_104 provides an exclusion from income for the amount of any damages received on account of personal injuries or sickness the term damages in sec_104 encompasses amounts received pursuant to settlement agreements sec_1_104-1 income_tax regs to be excludable the under- lying claim must be based on tort type rights and the damages must be received on account of personal injuries o'gilvie v united_states u s __ 117_sct_459 commissioner v schleier u s __ 115_sct_2159 the tax consequences of a settlement agreement depend on the nature of the litigation and on the origin of the claim but not on the validity of those claims 397_us_572 where a settlement agreement lacks specific language the intent of the payor is the most important factor in determining the nature of the claim being settled 349_f2d_610 10th cir affg tcmemo_1964_33 in his federal_income_tax return petitioner allocated some of the proceeds received from pepsico to nontaxable amounts received in settlement of a lawsuit under sec_104 petitioner in connection with the transfer of pmi stock to pepsico signed a release which discharged his claims against pizza hut and pepsico release the release states in perti- nent part the undersigned wallace r noel does hereby release and forever discharge pizza hut inc pepsico inc and all of their subsidiaries divisions and related companies and all of their employees officers and agents from any and all claims actions and causes of action now existing or that may arise here- after known and unknown and including in particular but without limitation all claims that have been asserted or that could be asserted in that certain action pending in sedgwick county district_court sedgwick county kansas captioned wallace r noel larry d noel michael l noel and cathy r noel vs pizza hut inc a corpora- tion pepsico inc a corporation pizza manage- ment inc a corporation and arturo g torres case no c the undersigned agrees that as a part of this release the referenced action as it relates to pizza hut inc and pepsico inc shall be dismissed with prejudice forthwith and agrees further that he shall take whatever action is necessary to bring about such a dismissal the release lacks any language concerning the amount of money petitioner received if any as consideration for signing this release further the stock transfer agreement states upon delivery to me or my designee of i dollar_figure in immediately available funds and ii your release of claims against me i will transfer to pizza hut inc by delivery of the shares and the powers good valid and marketable title to all of the shares the stock transfer agreement does not specify what portion of the proceeds if any was paid to petitioner for his release of claims since the documents presented by petitioner lack any language concerning what if any portion of pepsico's payment represents consideration for petitioner's signing the release we will look to the intent of the payor pepsico to determine what portion was paid for petitioner's release of his claims at trial mr dickie pepsico's representative in the transaction testified that the amount_paid to petitioner was based solely on pepsico's valuation of the pmi corporation mr dickie testified that the amounts paid to petitioner related only to the value of the pmi stock and no amounts were paid for the release of claims obtained by pepsico mr dickie indicated that it was a normal business practice to obtain a general release from all sellers in these types of situations we cannot accept this testimony at face value the evidence before the court belies mr dickie's assertion that no amounts were paid for the settlement of claims first the release is not merely a general release of claims rather the release specifically identifies petitioner's claims asserted against pepsico and pizza hut in the action pending in sedgwick county district_court second it is evident from the documents presented at trial that pepsico would not have purchased peti- tioner's stock in pmi without also receiving his release of claims it is apparent that pepsico paid petitioner dollar_figure 7in his testimony mr dickie explained that a retail food franchise is usually valued based on either a percentage of sales income or a multiplier of income before depreciation and taxes according to mr dickie these methods were applied to pmi in order for pepsico to arrive at the dollar_figure per share price paid_by pepsico to petitioner both to purchase his stock and to settle his claims accord- ingly we must allocate the dollar_figure between the value of the stock in pmi and the value of settling petitioner's claims it would serve no purpose to delve into detailed discussions concerning the weight of specific testimony or the credibility of certain evidence we make this allocation based on the totality of the evidence before the court while allowing for a certain amount of overstatement or understatement in the assertions contained in the testimony before us see 59_tc_634 therefore based on the evidence we conclude that pepsico paid dollar_figure for the pmi stock or dollar_figure per share consequently we find that the remainder of the amount_paid to petitioner by pepsico an amount equal to dollar_figure was paid to settle petitioner's claims in contract and in tort to exclude under sec_104 the proceeds from the settlement of a claim the claim must be based on tortlike rights and must be on account of personal injuries com- missioner v schleier u s __ 115_sct_2159 petitioner's first two claims against pepsico constitute contract claims not covered by sec_104 petitioner's third claim is an action in tort see 593_fsupp_250 d kan turner v halliburton co p 2d kan further we are satisfied that petitioner suffered personal injuries the phrase on account of personal injuries includes both nonphysical and physical injuries 504_us_229 n 848_f2d_81 6th cir affg 87_tc_1294 sec_104 has been held to apply to several types of nonphysical personal injuries such as emotional distress united_states v burke supra mental pain and suffering 835_f2d_67 3d cir affg 87_tc_236 indignity humiliation inconvenience pain and distress of mind and prevention from attending usual pursuits threlkeld v commissioner supra pincite and injury to personal professional and credit reputation 80_tc_1104 the evidence before the court is that pepsico's actions caused petitioner to suffer emotional distress and resulted in damage to petitioner's business reputation petitioner discussed these damages with mr dickie during the settlement negotiations the payment made by pepsico was intended to settle both the contract claims and the tort claim thus we conclude that part of the settlement payment was excludable and part was not excludable under sec_104 if a settlement payment covers both contract claims and excludable tort claims then we may allocate amounts to each claim 98_tc_1 eisler v 8when contracts are interfered with in a tortious manner a litigant may recover damages for emotional distress mcloughlin v golf course superintendents association of am no 85-4499-r d kan date commissioner supra pincite the record does not contain a great deal of evidence to help this court in making an allocation as we stated in eisler v commissioner supra pincite under these circumstances the most that can be expected of us is the exercise of our best judgment based upon the entire record therefore we conclude that of the dollar_figure in settlement pro- ceeds apportionable to the release of petitioner's claims in contract and in tort one-third was paid to settle the tort claim accordingly one-third of the dollar_figure or dollar_figure is excludable under sec_104 basis of petitioner's pmi stock in his federal_income_tax return petitioner included the following amounts in the basis of his pmi stock dollar_figure of miscellaneous expenses dollar_figure in additional travel costs dollar_figure in miscellaneous legal fees and dollar_figure in legal costs related to the pepsico litigation dollar_figure actually paid and dollar_figure in contingent fees see supra p table note respondent in her notice_of_deficiency determined that none of these amounts should have been included in petitioner's pmi stock basis we will deal with each of these items in turn the commissioner's determinations are presumed correct rule a 290_us_111 peti- tioner has the burden of establishing the correct basis of his pmi stock 283_us_223 at trial petitioner and his c p a testified that the dollar_figure in miscellaneous expenses and the dollar_figure in travel_expenses were paid_by petitioner as a stockholder of pmi however petitioner did not produce any records at trial to substantiate these claimed expenses a determination of basis is a factual one for which the burden_of_proof rests with peti- tioner 410_f2d_937 8th cir affg tcmemo_1967_180 petitioner's self-serving testimony without any additional proof fails to meet this burden because petitioner failed to substantiate his expenses the miscellaneous and travel_expenses are not allowable items in computing peti- tioner's basis in his pmi stock petitioner argues on brief that dollar_figure in accounting fees should be included in the basis of his pmi stock petitioner has failed to demonstrate that the accounting firm did any work related to the pmi stock in her notice_of_deficiency respon- dent has allowed this dollar_figure in fees as miscellaneous deductions respondent's notice_of_deficiency is presumed correct welch v helvering supra pincite since petitioner failed to put on any evidence outside of his own testimony as to the nature of the accounting work we find for respondent 9petitioner reported dollar_figure of miscellaneous legal fees in the basis of his pmi stock respondent in her notice_of_deficiency allowed these expenses as miscellaneous_itemized_deductions petitioner in his reply brief agreed that these fees were properly accounted for in the notice_of_deficiency petitioner paid dollar_figure to his lawyers upon the settlement of claims against pepsico and increased the basis of his pmi stock again respondent in her notice_of_deficiency allowed petitioner these fees as a miscellaneous itemized_deduction for the reasons set out below we hold that dollar_figure of these fees is a proper addition to the basis of petitioner's stock dollar_figure of the fees is deductible as a miscellaneous itemized_deduction and dollar_figure of the fees is nondeductible sec_265 precludes a deduction for legal expenses attributable to a class of income that is exempt from taxation sec_1_265-1 income_tax regs provides as follows expenses and amounts otherwise allowable which are directly allocable to any class or classes of exempt_income shall be allocated thereto and expenses and amounts directly allocable to any class or classes of nonexempt_income shall be allocated thereto if an expense or amount otherwise allowable is indirectly allocable to both a class of nonexempt_income and a class of exempt_income a reasonable proportion thereof determined in the light of all the facts and circum- stances in each case shall be allocated to each ordinarily we allocate the legal expenses in the same proportion as the settlement payment see stocks v commis- sioner supra pincite 88_tc_834 affd 845_f2d_1013 3d cir church v commis- sioner supra pincite1 but see eisler v commissioner supra pincite based on the evidence a proportionate allocation is appropriate in this case we have held that percent of the settlement payment was paid for petitioner's stock percent was paid to settle petitioner's two contract claims and per- cent was paid to settle his tort claim we therefore conclude that percent of the legal expenses or dollar_figure is not deduct- ible also dollar_figure of the legal fees the amount related to petitioner's two contract claims is deductible as a miscel- laneous itemized_deduction next we must decide whether the legal fees allocated to the sale of petitioner's stock or dollar_figure were properly added to the basis in petitioner's stock as argued by petitioner or whether the fees are deductible as miscellaneous_itemized_deductions as respondent contends in litigation involving the acquisition or disposition of capital assets the origin and character of the claim control in deciding whether or not legal expenses should be capitalized 397_us_572 this court has applied the same rule to cases involving the defense or perfection of title to property see 59_tc_708 consideration must be given to the issues involved the nature and objectives of the litigation and the background and the facts surrounding the controversy id pincite petitioner transferred his pizza hut franchises in exchange for pmi stock because he was under the impression that pmi possessed the right to issue its stock in a public offering without restrictions from pizza hut when pepsico contested pmi's public offering petitioner instituted a lawsuit to enforce these rights the litigation involved the transferability of pmi's stock thereby implicating the perfection of title by petitioner and the litigation culminated in the sale of the stock to pepsico thus percent of the legal expenses or dollar_figure of the dollar_figure legal fees paid was properly included in the basis of petitioner's stock and treated as an offset against the sale price see 55_tc_32 legal expenditures to remove restrictions on the trans- ferability of a partnership_interest are capital in nature in addition to the dollar_figure of legal fees paid to the attorneys petitioner included dollar_figure in the basis of his pmi stock the dollar_figure related to a contingent note executed by petitioner payable to the law firm involved in the litigation payment on the note was contingent upon any future awards from the pmi litigation generally a contingent_liability may not be added to basis 40_tc_831 affd per curiam 333_f2d_653 2d cir petitioner however relies on roberts co v commissioner a memorandum opinion of this court dated date to support his claim of propriety of this addition to basis this reliance is misplaced the taxpayers in roberts capitalized contingent attorney's_fees paid for defense of claims against their father's estate the fees were paid out of the estate because the defense was successful thus the contingency had been met and the legal expenses paid prior to being capitalized into the basis of the property here the contingency had not been met and the fees had not been paid accordingly the contingent fees cannot be treated as an addition to basis in petitioner's stock in pmi deductions in connection with t j cinnamons bakery in his federal_income_tax return petitioner deducted dollar_figure as a long-term_capital_loss from his failed investment in a t j cinnamons bakery franchise on brief however peti- tioner argues that the basis of the franchise consisted of the following amounts cash paid_by petitioner note assumed by petitioner capitalized expenses dollar_figure big_number big_number total big_number 1petitioner's counsel in his trial brief admits that petitioner was not able to reconstruct the dollar_figure amount reported in the federal_income_tax return therefore our discussion will focus on the dollar_figure amount testified to by petitioner's accountant mr hoover respondent contends that the basis is limited to the amount allowed in the notice_of_deficiency dollar_figure representing the cash paid and the note assumed by petitioner thus the expenses of dollar_figure remain in dispute for the reasons set forth herein we conclude that the basis is dollar_figure petitioner included dollar_figure of expenses in the basis of his t j cinnamons bakery investment a taxpayer is responsible for maintaining sufficient records to substantiate the propriety of a deduction sec_1_6001-1 income_tax regs at trial no reliable evidence was produced by petitioner a photocopy of a handwritten note made by mr hoover listing various expenses was produced many of the items in the handwritten note were illegible the descriptions were ambiguous and no amounts were supported by documentation petitioner also produced a letter from his lawyers listing expenses_incurred by petitionerdollar_figure the letter does not assist petitioner in substantiating his expenses accordingly we find petitioner's evidence insufficient to substantiate his claimed expenses involving the t j cinnamons bakery franchise investment_interest expense deduction respondent in her notice_of_deficiency disallowed petitioner's claimed investment_interest expense deduction of dollar_figure and determined that petitioner realized dollar_figure of income from debt forgivenessdollar_figure on brief respondent abandoned 10the letter from petitioner's attorneys was sent to the sellers of the t j cinnamons bakery franchise it was written as part of petitioner's attempts to rescind the transaction and recover his money 11petitioner in his federal_income_tax return reported dollar_figure as investment_interest expense carry forward this amount was also disallowed by respondent in her notice_of_deficiency this disallowance affected the deficiency determined for petitioner concedes on brief that the federal_income_tax return inaccurately reported interest accrued in prior years because none of that interest was actually paid until accordingly the interest carried forward will consist continued this argument because she calculated that the principal balance of petitioner's borrowings was something less than the dollar_figure he ultimately paid to the bank respondent therefore concluded that the remaining balance of petitioner's payment represented interest accrued by the bank specifically respondent deter- mined that dollar_figure of petitioner's dollar_figure payment to the bank constituted payment of principal and dollar_figure related to interest respondent calculated the principal balance by tracing payments through the bank's loan commitment sheets to determine how the funds were actually disbursed this analysis was detailed credible and persuasive petitioner relies on interest_paid statements he received from the bank to support his contention that more than dollar_figure of the dollar_figure payment to the bank related to interest included in these statements was a dollar_figure amount of interest_paid for however a bank charge off authorization form indicates that the dollar_figure amount was actually written off by the bank therefore the court finds that the bank's interest_paid statements do not reflect interest actually paid_by petitioner petitioner failed to introduce any other evidence at trial concerning the principal balance on the notes or the interest_paid to the bank accordingly we sustain respondent' sec_11 continued only of the interest_expense the court determines has been paid in but not deducted by petitioner due to sec_163 limitations determination that petitioner paid dollar_figure in interest charges for legal expenses in her notice_of_deficiency respondent disallowed dollar_figure in legal expenses claimed as a deduction in since peti- tioner failed to address this issue either at trial or in his brief we treat this as a concession by petitioner and find for respondent penalties in her notice_of_deficiency respondent determined that petitioners were liable for penalties for fraud pursuant to sec_6663 prior to trial respondent conceded that no amounts were due for fraud in her answer to the petition respondent asserted an accuracy-related_penalty against peti- tioners pursuant to sec_6662 for their and federal_income_tax returns since the accuracy-related_penalty was first raised in her answer to the petition respondent has the burden_of_proof on this issue an accuracy-related_penalty equaling percent of the underpayment may be imposed for any one of five reasons sec_6662 one such reason exists where the taxpayer is negligent in completing his return sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 this court has defined negligence as the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir a taxpayer can avoid liability for the accuracy-related_penalty if he engages a competent professional to prepare his return and he reasonably relies on the advice of that professional 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 the taxpayer must show that he provided all relevant information to the professional 59_tc_473 petitioner engaged wayne hoover a c p a with over years of experience to prepare his and federal_income_tax returns petitioner was a longtime client of mr hoover's and heavily relied on mr hoover's advice after discussing the facts with petitioner mr hoover advised petitioner to exclude income under sec_104 and include the contingent legal fees in his pmi stock basis since the burden_of_proof is on respondent she must prove that petitioner failed to provide relevant information to mr hoover and that petitioner's reliance on mr hoover was improper respondent has failed to meet this burden the penalties for and are not sustained decision will be entered under rule
